DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2020 was received and has been entered.  Claims 14, 20, 28, 30, and 33 were amended. Claims 1, 3, 7, 9, 12, 20-21, and 23 were previously withdrawn. Claims 2, 4-6, 8, 10-11, 13, and 22 were previously cancelled. Claims 14-19 and 24-37 are in the application and are pending examination.                   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The previous objection to the drawings under 37 CFR 1.83(a) is withdrawn.   The previous objection concerning, the “forming cup attachment comprises a quick release connector” in claims 14 and 33 is withdrawn based on Applicants argument directed to Figs. 2 and 11.
The objection concerning  “the light housing comprises a quick release connector” in claim 14 is withdrawn based on the amendment to the claim.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
    Correction of each of the following is required: 							Claim 14 recites: “ the sealing assembly comprises each of the following components centered on a common axis”: ( light generator, light housing, forming cup, forming cup attachment)
Claim 33 recites: “ the sealing assembly comprises each of the following components centered on a common axis”: ( light generator, light housing, forming cup, forming cup attachment, quick release connector, threads configured to receive a second quick release connector)
Claim Objections
 The previous objections to claims 14 and 33 is withdrawn based on the amendments to claims 14 and 33.
Claim Rejections - 35 USC § 103
The previous rejection of claims 14 and 16 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) and US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) is being maintained.
The previous rejection of claims 33 and 35 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) and US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) is withdrawn based on the amendment to claim 33.
Regarding claim 14, Zook teaches a sealing assembly (entire assembly including 70, 50) configured to form a sealant coating (60) on a fastener (30), such that the sealing assembly comprises each of the following components: a light generator (LED, 70) configured to generate a light that comprises a number of characteristics that cures the sealant coating (60) on the fastener (30), a forming cup (50) formed of a material substantially transparent to the light generated by the light generator (LED, 70), such that the forming cup comprises having a shape configured to direct the light to a sealant contained within an internal cavity (20) of the forming cup (50).  Zook teaching the 
Zook does not explicitly teach a light housing configured to surround the light generator.
Fischer is directed to a nozzle to light curing a coating. 
Fischer teaches a light housing (30) surrounding the light generator (44). (See Fischer, paragraph 39.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a light housing configured to surround the light generator, because Fischer teaches the light housing is useful for directing the light emitted from the light source to a desired site for curing. (See Fischer, paragraph 33.)
Zook does not explicitly teach a light housing configured to ... receive a retainer configured to receive a quick release connector.
Fischer teaches a light housing (30) configured to ... receive a retainer (40A) configured to receive a quick release connector (40B). (See Fischer, paragraphs 31 and 36-38.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a light housing configured to ... receive a retainer configured to receive a quick release connector, through routine experimentation, with a reasonable expectation of success, to the select the proper force to provide a desired connection, as a result-effective variable, in order to provide the optimal connection. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Fischer, paragraphs 31 and 36-38.)

Fischer teaches a forming cup attachment (50) that comprises the quick release connector (40B releasable mechanical coupling) to removably connect to the light housing (30) and retain the forming cup (70) a constant distance from the light generator (internal light source) within the sealing assembly. (See Fischer, paragraphs 31,34 and 36-38.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a forming cup attachment that comprises the quick release connector configured to removably to connect to the light housing and retain the forming cup a constant distance from the light generator within the sealing assembly, through routine experimentation, with a reasonable expectation of success, to the select the proper force to provide a desired connection, as a result-effective variable, in order to provide the optimal connection. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Fischer, paragraphs 31 and 36-38.)
Zook does not explicitly teach the sealing assembly comprises each of the following components (ie light generator, light housing, forming cup, forming cup attachment) centered on a common axis.
Zook teaches a sealing assembly for a fastener on a flat plane with no obstructions.
Fischer teaches the sealing assembly may have other shapes or designs. (See Fischer, paragraph 44.)


Intended use language is located in the preamble of claim 14 (assembly configured to form a sealant coating on a fastener).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Claim 14 recites an intended use clause (i. e. “the forming cup attachment that comprises the quick release connector configured to removably connect to the light housing …” ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

 Regarding claim 16, Zook teaches a cap with a release layer positioned within the internal cavity.  (See Zook, paragraph 107)
Claims 33 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) and US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) in view of US Pat. Pub. No. 20030133203 A1 to McLean et al (hereinafter McLean) .
Regarding claim 33, Zook teaches a sealing assembly (entire assembly including 70, 50) configured to form a sealant coating (60) on a fastener (30), such that the sealing assembly comprises each of the following components: a light generator (LED, 70) configured to generate a light that comprises a number of characteristics that cures the sealant coating (60) on the fastener (30), 
a forming cup (50) formed of a material substantially transparent to the light generated by the light generator (LED, 70), such that the forming cup comprises a shape configured to direct the light to a sealant contained within an internal cavity (20) of the forming cup (50).  Zook teaching the forming cup is retained a constant distance (1 inch) from the light generator within the sealing assembly.  (See Zook, paragraphs 102-103 and Figs.4- 5a-5b.)
Zook does not explicitly teach a light housing configured to surround the light generator.
Fischer is directed to a nozzle to light curing a coating. 

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a light housing configured to surround the light generator, because Fischer teaches the light housing is useful for directing the light emitted from the light source to a desired site for curing. (See Fischer, paragraph 33.)
Zook does not explicitly teach a light housing configured to ... receive a retainer configured to receive a quick release connector.
Fischer teaches a light housing (30) configured to ... receive a retainer (40A) configured to receive a quick release connector (40B). (See Fischer, paragraphs 31 and 36-38.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a light housing configured to ... receive a retainer configured to receive a quick release connector, through routine experimentation, with a reasonable expectation of success, to the select the proper force to provide a desired connection, as a result-effective variable, in order to provide the optimal connection. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Fischer, paragraphs 31 and 36-38.)
Zook does not explicitly teach a forming cup attachment that comprises the quick release connector configured to removably to connect to the light housing and retain the forming cup a constant distance from the light generator within the sealing assembly.
Fischer teaches a forming cup attachment (50) that comprises the quick release connector (40B releasable mechanical coupling) to removably connect to the light 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a forming cup attachment that comprises the quick release connector configured to removably to connect to the light housing and retain the forming cup a constant distance from the light generator within the sealing assembly, through routine experimentation, with a reasonable expectation of success, to the select the proper force to provide a desired connection, as a result-effective variable, in order to provide the optimal connection. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Fischer, paragraphs 31 and 36-38.)
Zook does not explicitly teach a forming cup attachment that comprises … threads configured to receive a second quick release connector configured to connect the forming cup to the forming cup attachment. 
McLean is directed to a cure light applicator.
McLean teaches a forming cup attachment (end portion of 12) that comprises … threads configured to receive a second quick release connector configured to connect the forming cup (22’) to the forming cup attachment (end portion of 12) (See McLean, paragraphs 38-40 and Figs. 3-6.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a forming cup attachment that comprises … threads configured to receive a second quick release connector configured to connect the forming cup to the forming cup attachment  as an art recognized equivalent.

Zook does not explicitly teach the sealing assembly comprises each of the following components (ie light generator, light housing, forming cup, forming cup attachment) centered on a common axis.
Fischer teaches the sealing assembly may have other shapes or designs. (See Fischer, paragraph 44.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the sealing assembly comprises each of the following components (ie light generator, light housing, forming cup, forming cup attachment) centered on a common axis), through routine experimentation, with a reasonable expectation of success, to the select the proper shape to provide a desired transmission of light to the desired application site, as a result-effective variable, in order to provide the optimal light curing. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Fischer, paragraphs 31,33, and 45-46.)
Intended use language is located in the preamble of claim 33 (assembly configured to form a sealant coating on a fastener).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Zook in view of references set forth above is capable of meeting these intended uses and as a result meets the claim.
Regarding claim 35, Zook teaches a cap with a release layer positioned within the internal cavity.  (See Zook, paragraph 107)
The previous rejection of claim 15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) as applied to claim 14 and further in view of US Pat. Pub. No. 20080092387 A1 to Campbell et al (hereinafter Campbell) is being maintained.
The previous rejection of claim 34 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) as applied to claim 14 and further in view of US Pat. Pub. No. 20080092387 A1 to Campbell et al (hereinafter Campbell) is withdrawn based on the amendment to claim 33.
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and US Pat. Pub. No. 20030133203 A1 to McLean et al (hereinafter McLean) as applied to claim 33 and further in view of US Pat. Pub. No. 20080092387 A1 to Campbell et al (hereinafter Campbell).
Regarding claims 15 and 34, Zook does not explicitly teach a cooling plate connected to the light generator and a liquid coolant supply system.   
Campbell is directed to a cooling system for a multi-component electronics system. 
 Campbell teaches liquid-cooled plates of the liquid based cooling system in engagement with the heat generating components of the electronics system. (See Campbell, Figs. 4 and 8, paragraphs 20 and 47.) Examiner is considering a liquid based cooling system to include a liquid coolant system system.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a cooling plate connected to the light generator and a liquid coolant supply system, because Campbell teaches a liquid-based cooling system has reduced noise in comparison to an air-based cooling system. (See Campbell, paragraph 10.)
The previous rejection of claims 17-19 and 32 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) and US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) as applied to claim 14 and further in view of US Pat. Pub. No. 20050116235 A1 to Schultz et al (hereinafter Schultz) is being maintained.
The previous rejection of claims 36-37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) and US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) as applied to claim 33 and further in view of US Pat. Pub. No. 20050116235 A1 to Schultz et al (hereinafter Schultz) is withdrawn based on the amendment to claim 33.	
Claims 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) and US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and US Pat. Pub. No. 20030133203 A1 to McLean et al (hereinafter McLean) as applied to claim 33 and further in view of US Pat. Pub. No. 20050116235 A1 to Schultz et al (hereinafter Schultz).
Regarding claims 17 and 36, Zook teaches the light generator comprises a light emitting diode (LED), but does not explicitly teach a light emitting diode array.  (See Zook, paragraph 102-103)
Schultz is directed to an illumination assembly. 
Schultz teaches LED's may be assembled in an array. (See Schultz, paragraph 4.) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a generator comprising a light emitting diode (LED) array, because Schultz teaches this would provide the required light intensity. (See Schultz, paragraph 4.)

Schultz teaches an illumination assembly teaches LED's may be assembled in an array with the desired density of packing to produce the desired light intensity. (See Schultz, paragraph 5.) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a generator comprising a light emitting diode (LED) array with a desired density of packing, because Schultz teaches this would provide the required light intensity. (See Schultz, paragraph 5.)
Regarding claim 19, Zook does not explicitly teach the light generator comprises support structures around a periphery of the light emitting diode array.
Schultz teaches the light generator comprises support structures (34) around a periphery of the light emitting diode array. (See Schultz, paragraph 29.) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the light generator comprises support structures around a periphery of the light emitting diode array, because Schultz teaches this would provide structure to connect to heat dissipation assembly to control the temperature. (See Schultz, paragraph 5, 29, and 36.)
Regarding claim 19, Zook does not explicitly teach the support structures control light emitted by the light emitting diode array.
Schultz teaches the light generator comprises support structures (34) around a periphery of the light emitting diode array. (See Schultz, paragraph 29.) 

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to allow the support structures control light emitted by the light emitting diode array, because Schultz teaches the improved heat dissipation by the support structures can be used to improve packing density, reliability, and lifespan of the array which ultimately would control the light emitted by the LED array. (See Schultz, paragraph 5.)
Claim 19 recites an intended use clause (i. e. support structures control light emitted…). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Zook in view of Schultz is capable of meeting this intended use and as a result meets the claim.
Regarding claim 32, Zook does not explicitly teach the support structures are positioned on a board of the light generator, and wherein the support structures are positioned outside of an emission region of the light generator containing the light emitting diode array, and wherein a diameter of the board is greater than a diameter of the emissive region.
Schultz teaches the support structures (34) are positioned on a board (46a) of the light generator, and wherein the support structures (34) are positioned outside of 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to allow the support structures to be positioned on a board of the light generator, and wherein the support structures are positioned outside of emission region, because Schultz teaches the improved heat dissipation by the support structures outside of the emission region can be used to improve packing density, reliability, and lifespan of the array which ultimately control the light emitted by the LED array. (See Schultz, paragraph 5.)
The previous rejection of claim 24 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) as applied to claim 14 and further in view of US Pat. Pub. No. 20070241478 A1 to Daniel Buckley (hereinafter Buckley) is being maintained.
Regarding claim 24, Zook does not explicitly teach the sealing assembly is an end effector.
Buckley is directed to apparatus for curing electromagnetic energy curable binders. (See Buckley, paragraph 3).
Buckley teaches the apparatus (198) for curing electromagnetic energy curable binders is located in an end effector (196). (See Buckley, paragraph 90 and Fig. 13.) 

The previous rejection of claims 25-27 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) as applied to claim 14 and further in view of US Pat. Num. 4,521,456 to Raymond Hanson (hereinafter Hanson) is being maintained.
Regarding claim 25, Zook does not explicitly teach the forming cup comprises a base, wherein the forming cup is retained within the sealing assembly by holding the base of the forming cup in the forming cup attachment of the sealing assembly. 
Hanson is directed to apparatus for applying an adhesive composition to a surface. (See Hanson, Abstract.)
Hanson teaches the forming cup comprises a base (106), wherein the forming cup is retained within the sealing assembly by holding the base of the forming cup (116) in the forming cup attachment (102) of the sealing assembly (100) (See Hanson, col. 5, lines 5-15 and Fig. 3.) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to teach the forming cup comprises a base, wherein the forming cup is retained within the sealing assembly by holding the base of the forming cup in the forming cup attachment of the sealing assembly, because Hanson teaches this structure has adaptability which allows the preferred orientation of the nozzle relative to the substrate. (See Hanson, col. 1, lines 50-55.)

Hanson teaches the internal cavity faces away from the base (106) of the forming cup (116). (See Hanson, col. 5, lines 5-15 and Fig. 3.) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to teach the internal cavity faces away from the base of the forming cup, because Hanson teaches this structure provides adaptability which allows the optimal orientation of the nozzle relative to the substrate. (See Hanson, col. 1, lines 50-55.)
Regarding claim 27, Zook does not explicitly teach the base of the forming cup is wider than a body of the forming cup containing the internal cavity.
Hanson teaches the base (106) of the forming cup (116) is wider than a body of the forming cup containing the internal cavity. (See Hanson, col. 5, lines 5-15 and Fig. 3.) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to teach the base of the forming cup is wider than a body of the forming cup containing the internal cavity, because Hanson teaches this structure provides adaptability which allows the desired orientation of the nozzle relative to the substrate. (See Hanson, col. 1, lines 50-55.)
The previous rejection of claims 28-29 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and US Pat. Num. 4,521,456 to Raymond Hanson (hereinafter Hanson) as applied to claim 25 and further in view of US Pat. Pub. No. 20060109649 A1 to Ducharme et al (hereinafter Ducharme) is being maintained.
 Regarding claim 28, Zook does not explicitly teach the forming cup attachment comprises gaskets, a retainer, and a housing.
Ducharme is directed to the structure of an LED.
 Ducharme teaches the forming cup attachment comprises gaskets (374, 368), a retainer (372), and a housing (362). (See Ducharme, Fig. 4.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to teach the forming cup attachment comprises gaskets, a retainer, and a housing, because Ducharme teaches this structure provides the desired lighting conditions. (See Ducharme, Abstract.)
Regarding claim 29, Zook does not explicitly teach wherein a first gasket of the gaskets is positioned between the base of the forming cup and the housing, and wherein a second gasket of the gaskets is positioned between the retainer and the base of the forming cup.
Ducharme teaches a first gasket of the gaskets (368) is positioned between the base (378) of the forming cup and the housing (362), and wherein a second gasket (374) of the gaskets is positioned between the retainer (372) and the base (378) of the forming cup (See Ducharme, Fig. 4.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to teach a first gasket of the gaskets is positioned between the base of the forming cup and the housing, and wherein a second gasket of the gaskets is positioned between the retainer and the base of the forming cup, because Ducharme 
The previous rejection of claim 30 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and US Pat. Num. 4,521,456 to Raymond Hanson (hereinafter Hanson) as applied to claim 25 and further in view of US Pat. Pub. No. 20130092847 to Doug Childers (hereinafter Childers) is being maintained.
Regarding claim 30, Zook does not explicitly teach wherein the forming cup attachment connects to a light housing, wherein the light housing encompasses the light generator, protecting the light generator from contaminants.
Childers is directed to a device for curing a coating on a workpiece.
Childers teaches light rays are emitted from the housing (410) of light source 400. (See Childers, Fig. 4, paragraph 44.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to teach wherein the forming cup attachment connects to a light housing, wherein the light housing encompasses the light generator, protecting the light generator from contaminants, because Childers teaches this structure is an art recognized equivalent for providing lighting. (See Childers, Fig. 4, paragraph 44.)
Claim 30 recites an intended use clause (i. e. protecting the light generator from contaminants). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is 
Zook in view of Childers is capable of meeting this intended use and as a result meets the claim.
The previous rejection of claim 31 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and US Pat. Num. 4,521,456 to Raymond Hanson (hereinafter Hanson) and US Pat. Pub. No. 20130092847 to Doug Childers (hereinafter Childers) as applied to claim 30 and further in view of US Pat. Num. 5,698,866 to Doiron et al (hereinafter Doiron) is being maintained.
Regarding claim 31, Zook does not explicitly teach wherein the light housing connects to a cooling plate connected to the light generator and a liquid coolant supply system.
Doiron is directed to a device for uniformly illuminating a substrate.
Doiron teaches the light source includes a two-dimensional array of LED’s disponsed on a surface of a fluid-cooled electrically conductive support plate. (See Doiron, Abstract.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to teach the light housing connects to a cooling plate connected to the light generator and a liquid coolant supply system, because Childers teaches this structure allows the device to operate a temperature lower than which a failure can occur. (See Doiron, Abstract.)
The previous rejection of claim 31 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and US Pat. Num. 4,521,456 to Raymond Hanson (hereinafter Hanson) and US Pat. Pub. No. 20130092847 to Doug Childers (hereinafter Childers) as applied to claim 30 and further in view of US Pat. Pub. No. 20080092387 A1 to Campbell et al (hereinafter Campbell) is being maintained.
Regarding claim 31, Zook does not explicitly teach a cooling plate connected to the light generator and a liquid coolant supply system.   
Campbell is directed to a cooling system for a multi-component electronics system. 
 Campbell teaches liquid-cooled plates of the liquid based cooling system in engagement with the heat generating components of the electronics system. (See Campbell, Figs. 4 and 8, paragraphs 20 and 47.) Examiner is considering a liquid based cooling system to include a liquid coolant system.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a cooling plate connected to the light generator and a liquid coolant supply system, because Campbell teaches a liquid-based cooling system has reduced noise in comparison to an air-based cooling system. (See Campbell, paragraph 10.)
The previous rejection of claims 14 and 16 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) and US Pat. Pub. No. 20090208894 to Orloff et al (hereinafter Orloff) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and US Pat. Pub. No. 20130229795 A1 to Wang et al (hereinafter Wang) is withdrawn based on the amendment to claim 14 is withdrawn based on the amendment to claim 14.
Claims 14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) and US Pat. Pub. No. 20090208894 to Orloff et al (hereinafter Orloff) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer).
Regarding claim 14, Zook teaches a sealing assembly (entire assembly including 70, 50) configured to form a sealant coating (60) on a fastener (30), such that the sealing assembly comprises each of the following components: a light generator (LED, 70) configured to generate a light that comprises a number of characteristics that cures the sealant coating (60) on the fastener (30), a forming cup (50) formed of a material substantially transparent to the light generated by the light generator (LED, 70), such that the forming cup comprises having a shape configured to direct the light to a sealant contained within an internal cavity (20) of the forming cup (50).  Zook teaching the forming cup is retained a constant distance (1 inch) from the light generator within the sealing assembly.  (See Zook, paragraphs 102-103 and Figs.4- 5a-5b.) Zook does not explicitly teach a light housing surrounding the light generator.
Zook does not explicitly teach a light housing configured to surround the light generator.
Orloff is directed to a curing light. 

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a light housing configured to surround the light generator, because Orloff teaches this allows structure to be easily removed and cleaned apart from the light generator. (See Orloff, Fig. 1a and paragraph 99.)
Zook does not explicitly teach a light housing configured to ... receive a retainer configured to receive a quick release connector.
Fischer teaches a light housing (30) configured to ... receive a retainer (40A) configured to receive a quick release connector (40B). (See Fischer, paragraphs 31 and 36-38.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a light housing configured to ... receive a retainer configured to receive a quick release connector, through routine experimentation, with a reasonable expectation of success, to the select the proper force to provide a desired connection, as a result-effective variable, in order to provide the optimal connection. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Fischer, paragraphs 31 and 36-38.)
Zook does not explicitly teach a forming cup attachment wherein the forming cup attachment is removably connected to the light housing to retain the forming cup a constant distance from the light generator within the sealing assembly and wherein the forming cup attachment comprises a quick release connector.

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a forming cup attachment wherein the forming cup attachment is removably connected to the light housing to retain the forming cup a constant distance from the light generator within the sealing assembly and wherein the forming cup attachment comprises a quick release connector, because Fischer teaches this structure would allow the forming cup to be detachably connected. (See Fischer, paragraph 34.) 
Zook does not explicitly teach a forming cup attachment that comprises the quick release connector configured to removably to connect to the light housing and retain the forming cup a constant distance from the light generator within the sealing assembly.
Fischer teaches a forming cup attachment (50) that comprises the quick release connector (40B releasable mechanical coupling) to removably connect to the light housing (30) and retain the forming cup (70) a constant distance from the light generator (internal light source) within the sealing assembly. (See Fischer, paragraphs 31,34 and 36-38.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a forming cup attachment that comprises the quick 
Zook does not explicitly teach the sealing assembly comprises each of the following components (ie light generator, light housing, forming cup, forming cup attachment) centered on a common axis.
Zook teaches a sealing assembly for a fastener on a flat plane with no obstructions.
Fischer teaches the sealing assembly may have other shapes or designs. (See Fischer, paragraph 44.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the sealing assembly comprises each of the following components (ie light generator, light housing, forming cup, forming cup attachment) centered on a common axis), through routine experimentation, with a reasonable expectation of success, to the select the proper shape to provide a desired transmission of light to the desired application site, as a result-effective variable, in order to provide the optimal light curing for a fastener on a flat plane. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Fischer, paragraphs 31, 33, and 45-46.)

 
In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Claim 14 recites an intended use clause “the forming cup attachment is connected to the light housing to retain the forming cup a constant distance from the light generator within the sealing assembly” . A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Zook in view of cited references is capable of meeting these intended uses and as a result meets the claim.
 Regarding claim 16, Zook teaches a cap with a release layer positioned within the internal cavity.  (See Zook, paragraph 107)
The previous rejection of claim 15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) and US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and US Pat. Pub. No. 20090208894 to Orloff et al (hereinafter Orloff) and US Pat. Pub. No. 20130229795 A1 to Wang et al (hereinafter Wang) as applied to claim 14 and further in view of US Pat. Pub. No. 20080092387 A1 to Campbell et al (hereinafter Campbell) is withdrawn based on the amendment to claim 14.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and US Pat. Pub. No. 20090208894 to Orloff et al (hereinafter Orloff) as applied to claim 14 and further in view of US Pat. Pub. No. 20080092387 A1 to Campbell et al (hereinafter Campbell).
Regarding claim 15, Zook does not explicitly teach a cooling plate connected to the light generator and a liquid coolant supply system.   
Campbell is directed to a cooling system for a multi-component electronics system. 
 Campbell teaches liquid-cooled plates of the liquid based cooling system in engagement with the heat generating components of the electronics system. (See Campbell, Figs. 4 and 8, paragraphs 20 and 47.) Examiner is considering a liquid based cooling system to include a liquid coolant system system.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a cooling plate connected to the light generator and a liquid coolant supply system, because Campbell teaches a liquid-based cooling system has reduced noise in comparison to an air-based cooling system. (See Campbell, paragraph 10.)
The previous rejection of claims 17-19 and 32 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) and US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and US Pat. Pub. No. 20090208894 to Orloff et al (hereinafter Orloff) and US Pat. Pub. No. 20130229795 A1 to Wang et al (hereinafter Wang) as applied to claim 14 and further in view of US Pat. Pub. No. 20050116235 A1 to Schultz et al (hereinafter Schultz) is withdrawn based on the amendment to claim 14.
Claims 17-19 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) and US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and US Pat. Pub. No. 20090208894 to Orloff et al (hereinafter Orloff) as applied to claim 14 and further in view of US Pat. Pub. No. 20050116235 A1 to Schultz et al (hereinafter Schultz).											Regarding claim 17, Zook teaches the light generator comprises a light emitting diode (LED), but does not explicitly teach a light emitting diode array.  (See Zook, paragraph 102-103)
Schultz is directed to an illumination assembly. 
Schultz teaches LED's may be assembled in an array. (See Schultz, paragraph 4.) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a generator comprising a light emitting diode (LED) array, because Schultz teaches this would provide the required light intensity. (See Schultz, paragraph 4.)

Schultz teaches an illumination assembly teaches LED's may be assembled in an array with the desired density of packing to produce the desired light intensity. (See Schultz, paragraph 5.) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a generator comprising a light emitting diode (LED) array with a desired density of packing, because Schultz teaches this would provide the required light intensity. (See Schultz, paragraph 5.)
Regarding claim 19, Zook does not explicitly teach the light generator comprises support structures around a periphery of the light emitting diode array.
Schultz teaches the light generator comprises support structures (34) around a periphery of the light emitting diode array. (See Schultz, paragraph 29.) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the light generator comprises support structures around a periphery of the light emitting diode array, because Schultz teaches this would provide structure to connect to heat dissipation assembly to control the temperature. (See Schultz, paragraph 5, 29, and 36.)
Regarding claim 19, Zook does not explicitly teach the support structures control light emitted by the light emitting diode array.
Schultz teaches the light generator comprises support structures (34) around a periphery of the light emitting diode array. (See Schultz, paragraph 29.) 

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to allow the support structures control light emitted by the light emitting diode array, because Schultz teaches the improved heat dissipation by the support structures can be used to improve packing density, reliability, and lifespan of the array which ultimately would control the light emitted by the LED array. (See Schultz, paragraph 5.)
Claim 19 recites an intended use clause (i. e. support structures control light emitted…). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Zook in view of Schultz is capable of meeting this intended use and as a result meets the claim.
Regarding claim 32, Zook does not explicitly teach the support structures are positioned on a board of the light generator, and wherein the support structures are positioned outside of an emission region of the light generator containing the light emitting diode array, and wherein a diameter of the board is greater than a diameter of the emissive region.
Schultz teaches the support structures (34) are positioned on a board (46a) of the light generator, and wherein the support structures (34) are positioned outside of 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to allow the support structures to be positioned on a board of the light generator, and wherein the support structures are positioned outside of emission region, because Schultz teaches the improved heat dissipation by the support structures outside of the emission region can be used to improve packing density, reliability, and lifespan of the array which ultimately control the light emitted by the LED array. (See Schultz, paragraph 5.)
The previous rejection of claim 24 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and US Pat. Pub. No. 20090208894 to Orloff et al (hereinafter Orloff) and US Pat. Pub. No. 20130229795 A1 to Wang et al (hereinafter Wang) as applied to claim 19 and further in view of US Pat. Pub. No. 20070241478 A1 to Daniel Buckley (hereinafter Buckley) is withdrawn based on the amendment to claim 14.
Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and US Pat. Pub. No. 20090208894 to Orloff et al (hereinafter Orloff) as applied to claim 19 and further in view of US Pat. Pub. No. 20070241478 A1 to Daniel Buckley (hereinafter Buckley).

Buckley is directed to apparatus for curing electromagnetic energy curable binders. (See Buckley, paragraph 3).
Buckley teaches the apparatus (198) for curing electromagnetic energy curable binders is located in an end effector (196). (See Buckley, paragraph 90 and Fig. 13.) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to teach the sealing assembly is an end effector, because Buckley teaches this structure allows the binder to be cured. (See Buckley, paragraph 90.)
The previous rejection of claims 25-27 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and US Pat. Pub. No. 20090208894 to Orloff et al (hereinafter Orloff) and US Pat. Pub. No. 20130229795 A1 to Wang et al (hereinafter Wang) as applied to claim 19 and further in view of US Pat. Num. 4,521,456 to Raymond Hanson (hereinafter Hanson) is withdrawn based on the amendment to claim 14.
Claims 25-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and US Pat. Pub. No. 20090208894 to Orloff et al (hereinafter Orloff) as applied to claim 19 and further in view of US Pat. Num. 4,521,456 to Raymond Hanson (hereinafter Hanson).

Hanson is directed to apparatus for applying an adhesive composition to a surface. (See Hanson, Abstract.)
Hanson teaches the forming cup comprises a base (106), wherein the forming cup is retained within the sealing assembly by holding the base of the forming cup (116) in the forming cup attachment (102) of the sealing assembly (100) (See Hanson, col. 5, lines 5-15 and Fig. 3.) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to teach the forming cup comprises a base, wherein the forming cup is retained within the sealing assembly by holding the base of the forming cup in the forming cup attachment of the sealing assembly, because Hanson teaches this structure has adaptability which allows the preferred orientation of the nozzle relative to the substrate. (See Hanson, col. 1, lines 50-55.)
Regarding claim 26, Zook does not explicitly teach the internal cavity faces away from the base of the forming cup. 
Hanson teaches the internal cavity faces away from the base (106) of the forming cup (116). (See Hanson, col. 5, lines 5-15 and Fig. 3.) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to teach the internal cavity faces away from the base of the forming cup, because Hanson teaches this structure provides adaptability which allows the 
Regarding claim 27, Zook does not explicitly teach the base of the forming cup is wider than a body of the forming cup containing the internal cavity.
Hanson teaches the base (106) of the forming cup (116) is wider than a body of the forming cup containing the internal cavity. (See Hanson, col. 5, lines 5-15 and Fig. 3.) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to teach the base of the forming cup is wider than a body of the forming cup containing the internal cavity, because Hanson teaches this structure provides adaptability which allows the desired orientation of the nozzle relative to the substrate. (See Hanson, col. 1, lines 50-55.)
The previous rejection of claims 28-29 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and US Pat. Pub. No. 20090208894 to Orloff et al (hereinafter Orloff) and US Pat. Pub. No. 20130229795 A1 to Wang et al (hereinafter Wang) and US Pat. Num. 4,521,456 to Raymond Hanson (hereinafter Hanson) as applied to claim 25 and further in view of US Pat. Pub. No. 20060109649 A1 to Ducharme et al (hereinafter Ducharme) is withdrawn based on the amendment to claim 14.
Claims 28-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and US Pat. Pub. No. 20090208894 to Orloff et al (hereinafter Orloff) andUS Pat. Num. 4,521,456 to Raymond Hanson (hereinafter Hanson) as applied to claim 25 and further in view of US Pat. Pub. No. 20060109649 A1 to Ducharme et al (hereinafter Ducharme).
 Regarding claim 28, Zook does not explicitly teach the forming cup attachment comprises gaskets, a retainer, and a housing.
Ducharme is directed to the structure of an LED.
 Ducharme teaches the forming cup attachment comprises gaskets (374, 368) , a retainer (372), and a housing (362). (See Ducharme, Fig. 4.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to teach the forming cup attachment comprises gaskets, a retainer, and a housing, because Ducharme teaches this structure provides the desired lighting conditions. (See Ducharme, Abstract.)
Regarding claim 29, Zook does not explicitly teach wherein a first gasket of the gaskets is positioned between the base of the forming cup and the housing, and wherein a second gasket of the gaskets is positioned between the retainer and the base of the forming cup.
Ducharme teaches a first gasket of the gaskets (368) is positioned between the base (378) of the forming cup and the housing (362), and wherein a second gasket (374) of the gaskets is positioned between the retainer (372) and the base (378) of the forming cup (See Ducharme, Fig. 4.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to teach a first gasket of the gaskets is positioned between the base 
The previous rejection of claim 30 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and US Pat. Pub. No. 20130229795 A1 to Wang et al (hereinafter Wang) and US Pat. Pub. No. 20090208894 to Orloff et al (hereinafter Orloff) and US Pat. Num. 4,521,456 to Raymond Hanson (hereinafter Hanson) as applied to claim 25 and further in view of US Pat. Pub. No. 20130092847 to Doug Childers (hereinafter Childers) is withdrawn based on the amendment to claim 14.
Claim 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and US Pat. Pub. No. 20090208894 to Orloff et al (hereinafter Orloff) and US Pat. Num. 4,521,456 to Raymond Hanson (hereinafter Hanson) as applied to claim 25 and further in view of US Pat. Pub. No. 20130092847 to Doug Childers (hereinafter Childers).
Regarding claim 30, Zook does not explicitly teach wherein the forming cup attachment connects to a light housing, wherein the light housing encompasses the light generator, protecting the light generator from contaminants.
Childers is directed to a device for curing a coating on a workpiece.

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to teach wherein the forming cup attachment connects to a light housing, wherein the light housing encompasses the light generator, protecting the light generator from contaminants, because Childers teaches this structure is an art recognized equivalent for providing lighting. (See Childers, Fig. 4, paragraph 44.)
Claim 30 recites an intended use clause (i. e. protecting the light generator from contaminants). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Zook in view of Childers is capable of meeting this intended use and as a result meets the claim.
The previous rejection of claim 31 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and US Pat. Pub. No. 20130229795 A1 to Wang et al (hereinafter Wang) and US Pat. Pub. No. 20090208894 to Orloff et al (hereinafter Orloff) and US Pat. Num. 4,521,456 to Raymond Hanson (hereinafter Hanson) and US Pat. Pub. No. 20130092847 to Doug Childers (hereinafter Childers) as applied to claim 30 and further in view of US Pat. Num. 5,698,866 to Doiron et al (hereinafter Doiron) is withdrawn based on the amendment to claim 14.
Claim 31 is rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and US Pat. Pub. No. 20090208894 to Orloff et al (hereinafter Orloff) and US Pat. Num. 4,521,456 to Raymond Hanson (hereinafter Hanson) and US Pat. Pub. No. 20130092847 to Doug Childers (hereinafter Childers) as applied to claim 30 and further in view of US Pat. Num. 5,698,866 to Doiron et al (hereinafter Doiron).
Regarding claim 31, Zook does not explicitly teach wherein the light housing connects to a cooling plate connected to the light generator and a liquid coolant supply system.
Doiron is directed to a device for uniformly illuminating a substrate.
Doiron teaches the light source includes a two-dimensional array of LED’s disponsed on a surface of a fluid-cooled electrically conductive support plate. (See Doiron, Abstract.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to teach the light housing connects to a cooling plate connected to the light generator and a liquid coolant supply system, because Childers teaches this structure allows the device to operate a temperature lower than which a failure can occur. (See Doiron, Abstract.)
The previous rejection of claim 31 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and US Pat. Pub. No. 20130229795 A1 to Wang et al (hereinafter Wang) and US Pat. Pub. No. 20090208894 to Orloff et al (hereinafter Orloff) and US Pat. Num. 4,521,456 to Raymond Hanson (hereinafter Hanson) and US Pat. Pub. No. 20130092847 to Doug Childers (hereinafter Childers) as applied to claim 30 and further in view of US Pat. Pub. No. 20080092387 A1 to Campbell et al (hereinafter Campbell) is withdrawn based on the amendment to claim 14.
Claim 31 is rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20160068274 to Zook et al (hereinafter Zook) in view of US Pat. Pub. No. 20030162143 A1 to Fischer et al (hereinafter Fischer) and  US Pat. Pub. No. 20090208894 to Orloff et al (hereinafter Orloff) and US Pat. Num. 4,521,456 to Raymond Hanson (hereinafter Hanson) and US Pat. Pub. No. 20130092847 to Doug Childers (hereinafter Childers) as applied to claim 30 and further in view of US Pat. Pub. No. 20080092387 A1 to Campbell et al (hereinafter Campbell).
Regarding claim 31, Zook does not explicitly teach a cooling plate connected to the light generator and a liquid coolant supply system.   
Campbell is directed to a cooling system for a multi-component electronics system. 
 Campbell teaches liquid-cooled plates of the liquid based cooling system in engagement with the heat generating components of the electronics system. (See Campbell, Figs. 4 and 8, paragraphs 20 and 47.) Examiner is considering a liquid based cooling system to include a liquid coolant system.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a cooling plate connected to the light generator and a liquid coolant supply system, because Campbell teaches a liquid-based cooling system 
Response to Arguments
Applicant’s arguments with respect to claims 14-19 and 24-32 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.
Applicant argues on page 14 of the Remarks Section, second paragraph, Zook fails to disclose “the light generator within the sealing assembly”. Examiner is not relying on Zook to teach this limitation. This limitation is taught in a secondary reference.
Applicant argues on page 14 of the Remarks Section, third paragraph, Fischer fails to disclose “the forming cup attachment is removably connected to the light housing to retain the forming cup a constant distance from the light generator” because attachment 70 in Fischer is a cone and not a cup. Examiner is not relying on Fischer to teach this limitation. The cup is taught in the primary reference Zook.
Applicant argues on page 15 of the Remarks Section, first paragraph, Orloff fails to disclose “a light housing surrounding the light generator”.  Under the broadest reasonable interpretation for the term “surrounding”, Examiner believes this limitation to be met by Orloff.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. Num. 5,757,032 to William Bartel is directed to a device for applying pressure to a photocurable material during polymerization.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karl Kurple/
Primary Examiner 
Art Unit 1717